         Case 1:20-cv-10617-WGY Document 57 Filed 04/08/20 Page 1 of 5



                       UNITED STATES DISTRICT COURT FOR THE
                            DISTRICT OF MASSACHUSETTS



MARIA ALEJANDRA CELIMEN SAVINO,
JULIO CESAR MEDEIROS NEVES, and all
those similarly situated,
                                                        Case No. 1:20-cv-10617 WGY
                    Petitioners-Plaintiffs,

               v.

STEVEN J. SOUZA,

Respondent-Defendant.



                    MOTION FOR EXPEDITED INFORMAL DISCOVERY

       Plaintiffs respectfully request that this Court order Defendant to provide Plaintiffs with

limited discovery on an expedited basis so that Plaintiffs can more fully aid in the Court’s

consideration of the question to be considered at the upcoming hearing on Thursday, April 9,

2020: namely, “whether there is some number of detainees who might occupy the facility and yet

be adequately spaced.” See ECF 55.

       Without the basic discovery that Plaintiffs seek—which Defendant should be able to

easily provide—Plaintiffs will be materially prejudiced in their ability to respond to Defendant’s

assertions. The Court should have the benefit of Plaintiffs’ informed position, particularly given

that Defendant’s position has always been that there was no need to release anyone. The Court

should have the benefit of the adversary process when Defendants inevitably take the same

position at Thursday’s hearing.

       Accordingly, Plaintiffs request certain discrete information from Defendant that will help

illuminate the question that the Court has posed and enable Plaintiffs to participate at the hearing
         Case 1:20-cv-10617-WGY Document 57 Filed 04/08/20 Page 2 of 5



on equal footing as Defendants. In addition to any other information the Court would find

helpful, Plaintiffs request that Defendant provide them with the following documents:

           1. Documents sufficient to show the dimensions of class members’ beds/bunks,
               including the vertical and horizontal space between beds/bunks;

           2. Documents sufficient to show the dimensions of all dining areas, bathrooms, and
              recreational or common areas to which class members have access;

           3. Documents sufficient to show the protocol for testing detainees and staff for
              COVID-19;

           4. Documents sufficient to show the protocol for cleaning of all areas to which class
              members have access;

           5. Documents sufficient to show the dimensions of the medical unit to which class
              members have access, number of beds, dimensions of rooms, number of medical
              staff, number of ventilators, amount of available personal protective equipment;
              and

           6. All documents that may have been provided to the Court in camera in response to
              the Court’s request for “pictures/plans of facility.” See ECF 27.

These documents can be gathered quickly and without undue burden. Moreover, to the extent

Defendant has any concern about confidentiality, Defendant may designate the documents as

confidential under the same terms as the Protective Order that the Court has already entered.

       This information will also enable Plaintiffs to consult with their experts and respond to

the Court’s request for “[t]he views of physicians and public health professionals.” Plaintiffs

hope to provide the Court with such views, and the information Plaintiffs seek from Defendant

on facility space would aid in that endeavor.

       Plaintiffs raise this issue directly with the Court because of the short time before

Thursday’s hearing, and because Plaintiffs’ past efforts to obtain discovery on an informal,




                                                 2
          Case 1:20-cv-10617-WGY Document 57 Filed 04/08/20 Page 3 of 5



cooperative basis have not been successful.1 Plaintiffs reached out to Defendants regarding this

motion on the evening of April 7, 2020, but in light of the timing and urgency, the parties were

unable to meet and confer prior to filing.

        There is also good cause to order this discovery on an expedited basis. See, e.g., Jimenez

v. Nielsen, 326 F.R.D. 357, 361 (D. Mass. 2018) (allowing expedited discovery into ICE

detention practices). "The First Circuit has not addressed the proper standard for determining

whether good cause exists for expedited discovery; Judges of this Court have allowed it in a

variety of circumstances." Patrick Collins, Inc. v. Does 1-79, 286 F.R.D. 160, 163 (D. Mass.

2012). Reasonableness in light of the circumstances—including the possibility of irreparable

harm, the negligible burden on the defendant, the purpose of the discovery, and the Court’s

urgent need to be able to assess these issues—is the touchstone of good cause. See Jimenez, 326

F.R.D. at 361. Expedited discovery requests should be narrowly tailored to address immediate

issues and asserted irreparable harm. See id. The risk of irreparable harm to those inside

BCHOC is apparent, the purpose of the discovery is to aid the Court in making its decision about

the propriety of continued detention, and the burden on the Defendant (who is in full control of

the facility, which Plaintiffs cannot otherwise access) is low. Further, the requests outlined

above are narrowly tailored to provide the Court with the information it requested in ECF 55.

        For the foregoing reasons, the motion should be granted, and Defendant should be

ordered to provide Plaintiffs the documents listed above by 2:00 p.m. on Wednesday, April 8,

2020. In the alternative, if Defendant requires more time to produce the requested documents,




1
  Plaintiffs made limited informal discovery requests on March 30, 2020, the day that the Court ordered “full
disclosure and cooperation with any informal discovery,” ECF 27, but Defendant has thus far not responded to these
requests.


                                                        3
             Case 1:20-cv-10617-WGY Document 57 Filed 04/08/20 Page 4 of 5



Plaintiffs request that Defendant be required to produce them by 2:00 p.m. on Thursday, April 9,

2020, and that the currently-scheduled hearing be continued until the following day.




April 7, 2020
Respectfully Submitted,

                                                                              /s/ Oren Sellstrom
                                                                    Oren Nimni (BBO #691821)
                                                                 Oren Sellstrom (BBO #569045)
                                                               Lauren Sampson (BBO #704319)
                                                                       Ivan Espinoza-Madrigal†
                                                                       Lawyers for Civil Rights
                                                               61 Batterymarch Street, 5th Floor
                                                                              Boston, MA 02110
                                                                                  (617) 988-0606
                                                               onimni@lawyersforcivilrights.org

                                                                Grace Choi, Law Student Intern*
                                                             Kayla Crowell, Law Student Intern*
                                                           Laura Kokotailo, Law Student Intern*
                                                             Aseem Mehta, Law Student Intern*
                                                            Alden Pinkham, Law Student Intern*
                                                                    B. Rey, Law Student Intern*
                                                                Megan Yan, Law Student Intern*
                                                                                 Reena Parikh†
                                                               Michael Wishnie (BBO# 568654)
                                                    Jerome N. Frank Legal Services Organization
                                                                              P.O. Box 209090
                                                                         New Haven, CT 06520
                                                                         Phone: (203) 432-4800
                                                                 michael.wishnie@ylsclinics.org




†
    Admitted pro hace vice.


                                                4
         Case 1:20-cv-10617-WGY Document 57 Filed 04/08/20 Page 5 of 5



                                 CERTIFICATE OF SERVICE

        I hereby certify that, on April 7, 2020 a copy of the foregoing document was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this
filing will be sent by email to all parties by operation of this court’s electronic filing system or by
mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing.
Parties may access this filing through the court’s CM/ECF system.


Date: April 7, 2020


__/s/ Oren Sellstrom_______________
Oren Sellstrom (BBO #569045)




                                                  5
